                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                TRENTON DIVISION

 IN RE:                                                              CASE NO.: 20-15557-MBK
                                                                                CHAPTER 13
 Tracey L. Gladden,

    Debtor.

 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
HOME POINT FINANCIAL CORPORATION ("Secured Creditor"). Pursuant to Rule 2002 of
the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or
required to be given and all papers required to be served in this case to creditors, any creditors
committees, and any other parties-in-interest, be sent to and served upon the undersigned counsel
and the following be added to the Court's Master Mailing List:
                  ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                    10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                               DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Attorney for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Aleisha C. Jennings
                                                     Aleisha C. Jennings, Esquire
                                                     Email: ajennings@rasnj.com
                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 20, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:



Tracey L. Gladden
7 River Lane
Delanco, NJ 08075

And via electronic mail to:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street Suite 502
Philadelphia, PA 19107

Albert Russo
Standing Chapter 13 Trustee
CN 4853
Trenton, NJ 08650-4853

U.S. Trustee
US Dept of Justice
Office of the US Trustee
One Newark Center Ste 2100
Newark, NJ 07102

                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Attorney for Secured Creditor
                                              10700 Abbott's Bridge Road, Suite 170,
                                              Duluth, GA 30097
                                              Telephone: 470-321-7112

                                              By: /s/Aleisha C. Jennings
                                              Aleisha C. Jennings, Esquire
                                              Email: ajennings@rasnj.com
